DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II (claims 9-14) in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the ground(s) that there is no additional search burden.  This is not found persuasive because the present application is a national stage application submitted under 35 USC 371.  The analysis used to determine whether the Office may require restriction differs in national stage application submitted under 35 USC 371.  Specifically, the present 371 national stage application is analyzed under the lack of unity analysis rather than the independent and distinct analysis for national applications filed under 35 USC 111 (see MPEP 823).  The burden analysis is applicable in the independent and distinct analysis (see MPEP 803).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 14, 2020.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinger et alia (US Patent Number 5,839,414), hereinafter “Klinger”.
Re claim 9, Klinger discloses a valve cartridge (see the figure), comprising: a cage (including ref. nos. 33, 47, 27) comprising a first valve seat (57) and a second valve seat (41); a first valve (53, 55) disposed in the cage, the first valve having a first stem (including ref. no. 53 and the portion extending up into spring 61) and a first plug portion (55) ; a second valve (including ref no. 37) disposed in the cage, the second valve having a second stem (the structure extending down from ref. no. 37 that surrounds spring 61 and a portion of ref. no. 53) and a second plug portion (37), wherein the second stem is hollow and the first stem fits within the second stem (see the figure); a first resilient member (61) disposed within the second stem between the first stem and the second plug portion (see the figure); and a second resilient member (45) disposed between the second . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger in view of Feuz (US Patent Number 4,893,654).
Klinger discloses the valve cartridge of claim 9 (see the anticipation rejection above).  However, Klinger does not disclose the first valve seat and the second valve seat are connected by a plurality of posts.  Feuz discloses a similar serial check valve configuration (see Figs. 2 and 3). Feuz also discloses the first valve seat (46) and the second valve seat (48) are connected by a plurality of posts (66).  It would have been obvious to one having ordinary skill in the art before .

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC KEASEL/Primary Examiner, Art Unit 3753